OPINION — AG — CAN OR CANNOT CONTRACTS ENTERED INTO BY THE BOARD OF PUBLIC AFFAIRS WITH ORPHAN HOMES AND OTHER INSTITUTIONS IN THE STATE WHICH ARE PRIMARILY DEVOTED TO THE CARE OF ORPHANS, DESTITUTE, AND DELINQUENT MINOR CHILDREN, BUT WHICH ORPHAN HOMES AND INSTITUTIONS ARE NOT STATE OWNED OR OPERATED, FOR THE FURNISHING OF FOOD, CLOTHING, SHELTER, AND UPKEEP FOR SUCH CHILDREN, UNDER THE PROVISIONS OF HOUSE BILL NO. 748 SHOULD CONTAIN A PROVISION REQUIRING COMPLIANCE BY SUCH ORPHAN HOME AND INSTITUTIONS TO THE PROVISIONS OF HOUSE BILL NO. 523 ? — AFFIRMATIVE CITE: 10 O.S.H. 1091, 10 O.S.H. 1094 (JAMES C. HARKIN)